Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 08/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claims 1, 3, 7 of “M-Cu-O” renders the claims indefinite. It is unclear what the scope of this recitation is. Does this recitation include all permutations of subscripts for the elements in the ‘formula’ M-Cu-O?
The recitation in claim 6, lines 2-4 of “wherein the M is a metal element not included in the first and second superconductor layers, and further includes…” renders the claim indefinite. It is unclear what the scope of this limitation is. The specification only provides Pd and Au as possibilities for M. However, no compounds have been disclosed or suggested by the specification. Therefore, the metes and bounds of this limitation cannot be ascertained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Jin (“Superconducting joint between multi-filamentary…”) or Guo (“Fabrication of joint Bi-2223/Ag superconducting tapes with BSCCO…”) in view of Tallon (US 5340794).
Jin teaches a connection body of HTS wire materials (abstract) comprising a first and second HTS wire material (Bi-2223; abstract; page 3, second column) wherein a first superconductor layer of the first oxide HTS wire material and a second superconductor layer of the second HTS material are bonded together via a junction comprising Bi-2212 (page 3, second column).
Guo teaches a connection body of HTS wire materials (abstract) comprising a first and second HTS wire material (Bi-2223; abstract; page 1, second column-page 2, first column) wherein a first superconductor layer of the first oxide HTS wire material and a second superconductor layer of the second HTS material are bonded together via a junction comprising Bi-2212 (page 1, second column-page 2, first column).
Jin and Guo fail to teach the junction material includes M-Cu-O.
Tallon, however, teaches a method of producing Bi2212 (abstract) comprising heating Bi2223 forming Bi2212, CaCuO2, inter alia (col. 7, lines 5-35) for the purpose of providing a superconductor with increased pinning centers (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide heating Bi2223 forming Bi2212, CaCuO2, inter alia (col. 7, lines 5-35) in Jin or Guo in order to provide a superconductor with increased pinning centers as taught by Tallon.
Regarding claim 5, Jin teaches that at the junction part the Ag is less in amount than at other parts (removing Ag layers at the joint (page 3, first column). Wei teaches removing Ag at the joint portion (fig. 2; page 1, second column-page 2, first column).
Regarding claim 6, Tallon teaches that the superconductor including Bi2212 comprises a compound of M2Ca2A2Cu3O10 where M is Tl (not included in the first or second superconductor layers) and A is Sr and includes Ca (plurality of metal elements not deteriorating the superconducting performance of the first and second superconductor layers) (col. 7, lines 5-35).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Jin (“Superconducting joint between multi-filamentary…”) or Guo (“Fabrication of joint Bi-2223/Ag superconducting tapes with BSCCO…”) in view of Tallon (US 5340794) and Rupich (US 5455223).
Jin and Guo teach a product as described above in claim 1, but fails to teach that the M-Cu-O is aligned uniformly.
Rupich, however, teaches a method of making a superconductor (abstract) wherein CaCuO2 particles are spatially uniform (aligned uniformly) for the purpose of not disrupting the layering and alignment of the 2212 powder (col. 5, line 60-col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the CaCuO2 particles are spatially uniform (aligned uniformly) in Jin and Guo in order to not disrupt the layering and alignment of the 2212 powder as taught by Rupich.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (“Superconducting joint between multi-filamentary…”) in view of Tallon (US 5340794).
Regarding claim 8, Jin teaches that a Pt-based metal sheet is wrapped around the junction part (page 3, first column).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (“Fabrication of joint Bi-2223/Ag superconducting tapes with BSCCO…”) in view of Tallon (US 5340794) and Ekbote (US 2010/0009855).
Guo teaches a product as described above in claim 1, but fails to teach the junction part is covered with a reinforcing member including silver.
Ekbote, however, teaches a superconductor joint (abstract) comprising the joint part is wrapped with a silver foil (reinforcing member, para. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the joint part of Guo wrapped with a silver foil in order to provide a configuration known in the art as taught by Ekbote.
.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735